Case 8:21-cv-01014-DOC-DFM Document 19 Filed 07/23/21 Page 1 of 1 Page ID #:54




                           UNITED STATES DISTRICT COURT                        JS-6
                          CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

 Case No: SA CV 21-01014-DOC-(DFMx)                           Date: July 23, 2021

 Title: Bryan Williams v. Byung Sik Cho, et al.
 .



 PRESENT: THE HONORABLE DAVID O. CARTER, JUDGE

                   Kelly Davis                               Not Present
                 Courtroom Clerk                            Court Reporter

         ATTORNEYS PRESENT FOR                      ATTORNEYS PRESENT FOR
               PLAINTIFF:                                DEFENDANT:
              None Present                                None Present


 PROCEEDINGS: (IN CHAMBERS): ORDER DISMISSING CIVIL CASE

        The Court, having been notified by counsel for the parties that this action
 has been settled re Notice of Settlement [18], hereby orders this action
 DISMISSED without prejudice. The Court hereby orders ALL proceedings in the
 case VACATED and taken off calendar. The Court retains jurisdiction for 30 days
 to vacate this order and reopen the action upon showing of good cause that the
 settlement has not been consummated.

          The Clerk shall serve this minute order on the parties.




     MINUTES FORM 11
     CIVIL-GEN                                                      Initials of Deputy Clerk: kd
